Upon consideration of the petition filed by Defendant on the 30th of May 2017 in this matter for a writ of certiorari to review the order of the Superior Court, Cumberland County, the following order was entered and is hereby certified to the Superior Court of that County:
"Allowed by order of the Court in conference, this the 1st of March 2018."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).
Beasley, J., recused